AO 199A      (Rev. 6/97) Order Setting Conditions of Release                                                              Page 1 of   3   Pages




                                     UNITED STATES DISTRICT COURT
                    NORTHERN                                        District of                         GEORGIA


               United States of America
                                                                                     ORDER SETTING CONDITIONS
                            V.                                                              OF RELEASE
       Santwon Antonio Davis
                                                                           Case Number: 1:20-mj-379
                        Defendant


IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1)          The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

(2)          The defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing before any change in
             address and telephone number.

(3)          The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

             directed. The defendant shall appear at (if blank, to be notified)
                                                                                                                  Place

                                                               on
                                                                                                 Date and Time




                                       Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

☒      (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

☒      (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
            Fifteen thousand                                                                         dollars ($ 15,000.00) in the event
            of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                DISTRIBUTION:       COURT        DEFENDANT          PRETRIAL      SERVICES   U.S. ATTORNEY       U.S. MARSHAL
    AO 199B                                                                                                                              Page       2        of 3         Pages

                                                           ADDITIONAL CONDITIONS OF RELEASE
        Upon finding that release by one of the above methods will not by itself reasonably assure the defendant’s appearance and the safety of other persons or the community,
IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
  ☐ (7) The defendant is placed in the custody of:
              Person or organization _______________
              Address (only if above is an organization) ______________
              City and state                                                                                   Tel. No. (only if above is an organization)
who agrees (a) to supervise the defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant’s appearance at all scheduled court
proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or disappears.
                                                                                Signed:                                                                  ________________
   ☒ (8) The defendant must:                                                                               Custodian or Proxy                                        Date

         ☒ (a) report to         ☒ U.S. Pretrial Svcs.;             ☐ U.S. Probation Office; Suite. 900 U.S. Courthouse, 404-215-1900/1950
                    ☐ before leaving the Courthouse;                     ☐ within               hours of release from custody, or
                             ☐ no later than:                                          Defendant shall follow all instructions of the supervising officer.
         ☐ (b) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:

         ☐ (c) post with the court the following proof of ownership of the designated property, or the following amount or percentage of the above-described sum
                                                                   .
         ☐ (d) execute a bail bond with solvent sureties in the amount of $       ☒ (e) maintain or actively seek lawful, verifiable employment.
         ☐ (f) maintain or commence an education program.
         ☒ (g) surrender any passport to:            ☒ Pretrial Services        ☐ Probation
         ☒ (h) not obtain or possess a passport or other travel documents in your name, another name or on behalf of third persons, including minor children.
         ☒ (i) abide by the following restrictions on personal association, place of abode, or travel:   Do not change your address, telephone number or place of
                                                                                                               employment without prior permission of your pretrial
                  services/probation supervisor.
         ☒ (j)   avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the investigation or
                    prosecution, including but not limited to:
         ☐ (k) undergo medical or psychiatric treatment:
         ☐ (l) return to custody each (week) day at         o'clock after being released each (week) day at      o'clock for employment, schooling, or the following purpose(s):
         ☐ (m) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary, and abide
                    by the rules and regulations of said facility.
         ☒ (n) not possess a firearm, destructive device, or other dangerous weapons or ammunition.
         ☒ (o) refrain from         (    ) any (x ) excessive use of alcohol.
         ☒ (p) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless lawfully prescribed by a licensed
                    medical practitioner.
         ☒ (q) submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is using a prohibited substance. Any
                    testing may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                    substance screening or testing. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
                    of any prohibited substance testing or monitoring which is (are) required as a condition of release.
         ☒ (r) participate in a program of inpatient or outpatient substance abuse therapy and counseling if the pretrial services office or supervising officer considers it
                    advisable.
         ☒ (s) participate in one of the following location monitoring program components and abide by its requirements as the pretrial services officer or supervising
                   officer instructs.
                    ☒ (i) Curfew. You are restricted to your residence every day ☐ from            to , or ☒ as directed by the pretrial services office or supervising officer; or
                    ☐ (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse, or
                    mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                    supervising officer; or
                    ☐(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
                    specifically approved by the court.
         ☒ (t) submit to the location monitoring indicated below and abide by all of the program requirements and instructions provided by the pretrial services officer or
                    supervising officer related to the proper operation of the technology.
                    ☒ The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer
                    determines.
                    ☒ (i) Location monitoring technology as directed by the pretrial services office or supervising officer;
                    ☐ (ii) Radio Frequency (RF) monitoring;
                    ☐ (iii) Passive Global Positioning Satellite (GPS) monitoring;
                    ☐ (iv) Active Global Positioning Satellite (GPS) monitoring (including “hybrid” (Active/Passive) GPS);
                    ☐ (v) Voice Recognition monitoring.
         ☒ (u) report within 72 hours to the pretrial services office or any supervision officer any contact with law enforcement personnel, including but not limited to any
                 arrest, questioning or traffic stop.
         ☒ (v) not travel outside the Northern District of Georgia without prior permission from your supervising Pretrial/Probation officer.
         ☒ (w) My release shall be supervised by the USPS Officer and I shall follow the instructions of my supervising officer.
AO 199C      (Rev.12/03) Advice of Penalties . . .                                                          Page     3     of 3        Pages

                                                      Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.
       The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.
       Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing.
       If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                       Acknowledgment of Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.


                                                                                                 Signature of Defendant


                                                                                                          Address


                                                                                   City and State                          Telephone


                                                     Directions to United States Marshal

☒ The defendant is ORDERED released after processing.
☐ The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
   has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the appropriate
   judge at the time and place specified, if still in custody.

Date: May 21, 2020

                                                                                               Signature of Judicial Officer

                                                                             JUSTIN S. ANAND, U. S. MAGISTRATE JUDGE
                                                                                        Name and Title of Judicial Officer

                    DISTRIBUTION:        COURT       DEFENDANT   PRETRIAL SERVICE       U.S. ATTORNEY       U.S. MARSHAL
